Title: To Benjamin Franklin from the Comte de Bruet, 22 August 1783
From: Bruet, the Comte de
To: Franklin, Benjamin


          
            a paris le 22 aoust 1783.
          
          M. Le cte de Bruet a reçû avec la plus grande sensibilité
              lexemplaire que Monsieur franklin a eu
            lattention et lhonnetteté de luÿ adresser il luÿ en fait mile remerciements et il seroit
              bien flatté de trouver les occasions de luÿ en
            marquer toute Sa reconoissance.
          Mde de Bruet fait mille et mille Compliments a messieurs franklin et ne pouvent etre
            plus sensible a leur souvenir
         
          Notation: Le Cte. de Bruet
        